UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7139



REGINALD A. DICKS, a/k/a Reginald A. Dicks,

                                              Plaintiff - Appellant,

          versus


ARENDA THOMAS, Captain at Lee Correctional
Institution; NFN NESSMAN, Captain at Lee
Correctional Institution; CALVIN ANTHONY,
Warden   of  Lee   Correctional Institution;
GRIEVANCE PERSONNEL,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    Henry F. Floyd, District Judge.
(9:05-cv-03091-HFF)


Submitted: September 28, 2006              Decided: October 11, 2006


Before NIEMEYER, TRAXLER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Reginald A. Dicks, Appellant Pro Se. John Evans James, III, LEE,
ERTER, WILSON, JAMES, HOLLER & SMITH, L.L.C., Sumter, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Reginald A. Dicks seeks to appeal the district court’s

order affirming the magistrate judge’s denial of Dicks’ motion for

discovery.    This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (2000); Fed. R. Civ. P. 54(b);

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).    The

order Dicks seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order.     Accordingly, we

dismiss the appeal for lack of jurisdiction. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                         DISMISSED




                               - 2 -